
	
		I
		112th CONGRESS
		2d Session
		H. R. 3779
		IN THE HOUSE OF REPRESENTATIVES
		
			January 18, 2012
			Mr. Owens introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 Small Business, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To hold accountable Federal departments and agencies that
		  fail to meet goals relating to the participation of small business concerns in
		  procurement contracts, to authorize Federal departments and agencies to give
		  preference to small business concerns when procuring goods or services, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Growth and Federal Accountability Act of
			 2012.
		2.Small business
			 participation in procurement contracts
			(a)Consequence for
			 failure To meet goalIf a
			 Federal department or agency does not meet a covered goal with respect to a
			 fiscal year, that department or agency, in the succeeding fiscal year, may not
			 expend for the procurement of goods or services an amount that is greater than
			 90 percent of the amount expended for the procurement of goods or services in
			 the fiscal year with respect to which that department or agency did not meet
			 the covered goal.
			(b)PreferenceTo
			 meet a covered goal, the head of a Federal department or agency may give
			 preference to a small business concern when procuring goods or services.
			(c)DefinitionsIn
			 this section, the following definitions apply:
				(1)Covered
			 goalThe term covered goal means a goal established
			 by the head of a Federal department or agency—
					(A)under section
			 15(g) of the Small Business Act (15 U.S.C. 644(g)); and
					(B)relating to the
			 participation of small business concerns in the procurement contracts of that
			 department or agency.
					(2)Small business
			 concernThe term small business concern has the
			 meaning given that term under section 3(a) of the Small Business Act (15 U.S.C.
			 632(a)).
				
